73~~   ATTOEWEIYGENERAL.
                     OFTEXAS




Honorable James 0. Gerst       Opinion No. C-336
Savings and Loan Commissioner'
1010 Lavaca                    Rer Authority of agent8
Austin, Texas                       appointed by Savings
                                    and Loan Associations
                                    to appraise'gropertles
                                    upon which application
                                    has been made to the
                                    association for a
Bear Mr. Gerst:                     loan,
     In your opinion request you ask whether, under
Section 3.1 of the Rules and Regulations for Savings
and Loan A8SoCiatiOn8 adopted November 15, 1963, an
agent or agents of an association within the proper
scope of their duties, may appraiee properties upon
which application has been made for a loan.
     Section 3.1 of the Rules and Regulations provide8
that, "An association may, without approval of the Com-
missioner, appoint an agent or agents, whose functions
shall be limited to the receipt of applications for
loans, the servicing of loans and contracts, or the
management or sale of real estate owned by the asso-
ciation. . . .'I
     The word “limited” i8 defined a8 meaning, "Restricted;
bounded; prescribed; confined within positive bounds;
re8triCted in duration, extent, or scope." Black's Law
IUz;i;yr&&, 4th Et., 1957t,p. 1077. There ia no deflnf-
          e word limited in either the Savings and
Loan Act, Article 852a, Vernon's Civil Statutes, or the
Rule8 and Regulation8 for Saving8 and Loan Associations
adopted November 15, 1963. In the absence of a statu-
tory definition, the word "limited," a8 used In Section
3.1, restricts agents to the performance of only those
functions which are stated In that section of the Rule8
and Regulations.
     Agent8 are not given specific authority to appraise
property in Section 3,.1 of the Rules and Regulations;
therefore, under Section 3.1 of the Rules and Regulations,
an agent of an association can appraise property only

                          -1599-
Honorable James 0. Gerst, page 2 (C-336)


If he has the implied authority to do so. Under Section
3.1 of the Rules and Regulations, the only function an
agent is authorized to perform for an association prior
to the time a loan is actually made is to receive appll-
cations for loans. An agent is not authorized to process
loan applications for an association under Section 3.1
of the Rules and Regulations. Since the appraisal of
property upon which a loan application ha8 been made Is
usually and normally a part of the processing of a loan
application, and not a part of receiving loan applica-
tions, an agent h8.sno Implied authority under Section
3.1 of the Rules and Regulations to appraise property.


                     SUMMARY
                     -------
          The proper scope of the duties of agents
     under Section 3.1 of the Rules and Regulations
     for Saving8 and Loan Associations adopted Novem-
     ber 15, 1963, does not Include the appraisal
     of properties upon which application has been
     made for a loan.
                             Very truly yours,
                             WAGGONER CARR
                             Attorney General    of Texas




     JWF:ced             /

     APPROVED:
     OPINION COMMITTEE
     W. V. Geppert, Chairman
     Joe R. Long
     Paul Phy
     W. 0. Shultz
     Kerns Taylor
     APPROVED FOR TRE ATTORNEY GENERAL
     BY: ROGER TYLER
                             -1600-